Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2008

Williams v. Forte
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1990




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Williams v. Forte" (2008). 2008 Decisions. Paper 1382.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1382


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 07-1990


                             ANTHONY WILLIAMS,
                                                        Appellant

                                         v.

   LT. FORTE, (SCIP); JOAN A. DELIE, Health Care Administrator (SCIP); JOSEPH
 GERAGI, Medical Staff (SCIP); DR. GINCHREAU, Medical Director (SCIP); DIANE
  MANSON, R.N. Supervisor (SCIP); WILLIAM STICKMAN, Superintendent (SCIP);
  JOE ECSEDY, C/O I (SCIP); DAVID GOOD, Deputy Superintendent PRC Member
  (SCIP); CHARLES J. SIMSON, Captain (SCIP); THOMAS MCCONNELL, Captain
(SCIP); BILL CARNUCHE, Counselor (SCIP); MICHAEL ZAKEN, Unit Manager PRC
   Member (SCIP); DONALD WILLIAMSON, Coordinator Diagnostic Classification
 Bureau of Inmate Services PA Dept. of Corrections; THOMAS JAMES, Grievances and
Appeals Officer; H. CLIFFORD O’HARA, Office of Professional Responsibility Director
                               at Dept. of Corrections


                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                        (D.C. Civil Action No. 04-cv-00012)
                    District Judge: Honorable Gary L. Lancaster




                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 March 21, 2008


           Before: SLOVITER, BARRY and GREENBERG, Circuit Judges


                          (Opinion filed: March 26, 2008)
                                         OPINION

PER CURIAM

       Anthony Williams appeals, pro se, from the order of the United States District

Court for the Western District of Pennsylvania dismissing his case for failure to

prosecute. We will vacate and remand for further proceedings.

                                             I.

       Williams alleged that he was the victim of misconduct while he was incarcerated at

State Correctional Institution-Pittsburgh (“SCIP”). He named fifteen different

defendants. His complaint contained allegations regarding such matters as his placement

in a housing unit with inmates who were trying to kill him, assaults by a correctional

officer, interference with his legal mail, and failure to provide medical treatment. The

District Court denied in forma pauperis status on the grounds that Williams had at least

three previous cases dismissed as frivolous and that he otherwise failed to satisfy the

imminent-danger exception of 28 U.S.C. § 1915(g). It dismissed the case for failure to

pay the filing fee, and Williams appealed on April 9, 2004. We reversed the District

Court’s dismissal on May 27, 2005. (Williams v. Forte, C.A. No. 04-2071.)

       Williams was transferred from SCIP to State Correctional Institution-Fayette

(“SCI-Fayette”) before filing his successful appeal. While the prior appeal was pending,

he was then transferred to State Correctional Institution-Huntington (“SCI-Huntington”),

                                             2
where he apparently remained for the remainder of the District Court’s proceedings. The

District Court docket continues to identify Williams as having a SCI-Fayette mailing

address, and the judicial orders entered on remand were accordingly addressed and mailed

to the old address.

       The Magistrate Judge ordered Williams to provide the District Court Clerk by

November 14, 2005, with completed USM 285 forms, notices and waivers of summons

(“notices”), and copies of the complaint for each named defendant. Because the District

Court Clerk had not received the requested documents, the Magistrate Judge issued an

order to show cause. After Williams was granted an extension of time to respond, the

District Court dismissed the case without prejudice. Williams then filed a motion for

reconsideration. On September 15, 2006, the District Court vacated the dismissal and

ordered Williams to provide the necessary documents on or before October 15, 2006, or

have his case dismissed again. The District Court Clerk received the USM 285 forms on

October 16, 2006. On December 28, 2006, the Magistrate Judge recommended that the

case be dismissed for failure to prosecute. Williams then requested a 30-day extension of

time in which to satisfy the District Court’s order of September 15, 2006. The Magistrate

Judge granted the requested extension on January 23, 2007, ordering Williams to forward

the remaining documents to the District Court Clerk on or before February 26, 2007. The

Magistrate Judge further notified him that no more extensions would be granted and that

his case would be dismissed if he failed to comply. Nevertheless, the District Court did



                                            3
not receive the documents from Williams. On March 6, 2007, the District Court adopted

the Magistrate Judge’s report and recommendation and dismissed the case for failure to

prosecute.

       Williams filed a timely notice of appeal.1 He filed a formal motion under

§ 1915(g), arguing that he remains in imminent danger of death or serious bodily injury.

We granted his motion to proceed in forma pauperis on October 5, 2007.

                                             II.

       In adopting the report and recommendation, the District Court properly

recognized that its decision to dismiss for failure to prosecute was governed by the Poulis

factors:

       (1) the extent of the party’s personal responsibility; (2) the prejudice to the
       adversary caused by the failure to meet scheduling orders and respond to
       discovery; (3) a history of dilatoriness; (3) whether the conduct of the party
       or the attorney was willful or in bad faith; (5) the effectiveness of sanctions
       other than dismissal, which entails an analysis of alternative sanctions; and
       (6) the meritoriousness of the claim or defense.

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (emphasis

omitted). While we review the District Court’s dismissal for an abuse of discretion, it is

also well established that a dismissal constitutes a drastic and extreme sanction. Id. at

867-68. In this case, we cannot conclude that District Court was correct to resort to such




   1
      He also moved for reconsideration, claiming that he never received the Magistrate
Judge’s order granting his requested extension because it had been incorrectly mailed to
his old address. The motion was denied on April 3, 2007 without explanation.

                                              4
a drastic and extreme course of action.2

        On appeal, Williams challenges the dismissal of his case based on problems

resulting from the District Court Clerk’s use of an out-of-date address. While he

apparently never filed a formal notice regarding the change of address, the District Court

Clerk was evidently aware of the new address, addressing and mailing a letter regarding

the status of Williams’s case to SCI-Huntington. In addition, Williams listed his correct

address on his various submissions in the case, and he specifically pointed out that an

order was addressed and mailed to his “old prison address” at SCI-Fayette in a motion

filed on November 29, 2005. (11/29/05 Mot. at 2.) He further claims in his informal

appellate brief that the prison officials delayed and otherwise interfered in forwarding the

incorrectly addressed orders. According to Williams, he did not receive the Magistrate

Judge’s order granting his request for an extension of time, at least prior to the District

Court’s dismissal on March 6, 2007. It appears, therefore, that he lacked notice of both

the need to submit additional documents and the specific date by which he had to do so.

Furthermore, the District Court never expressly considered the problems with the mailing

address and their possible effects before dismissing the entire case.

        Turning to the specific Poulis factors, the District Court correctly acknowledged

that the second factor should not be weighed against Williams because there appeared to

be no specific prejudice to the as-yet unserved defendants. Nevertheless, the finding of



   2
       We have appellate jurisdiction under 28 U.S.C. § 1291.

                                              5
wilfulness and bad faith on the part of Williams was not supported by the record. The

District Court never made a specific finding of “intentional or self-serving behavior” by

Williams. Adams v. Trs. of N.J. Brewery Emp. Pension Tr. Fund, 29 F.3d 863, 875 (3d

Cir. 1994). In fact, it does not appear that an ongoing failure to provide service

documents would actually further Williams’s own interests, especially given that the

submission of the documents was necessary for his lawsuit to move forward. Williams

also was successful in submitting his USM 285 forms. He otherwise actively participated

in this litigation, filing motions and responses to the various judicial orders, and arguing

that prison authorities interfered with his ability to submit the necessary documents.

Under these circumstances, we are unable to accept the District Court’s finding that

Williams “has no interest in moving this case along expediently.” (Report &

Recommendation at 5-6.)

       Likewise, the District Court did not adequately address the fifth and sixth factors

under Poulis. With respect to the fifth factor, it merely addressed the futility of an award

of attorneys’ fees, without expressly considering any other sanctions less drastic than a

dismissal of the entire case with prejudice.3 See, e.g., Landon v. Hunt, 977 F.2d 829, 833




   3
     It is true that the District Court previously dismissed the case without prejudice.
Nevertheless, there was no analysis offered as to whether another dismissal without
prejudice would still serve as a sufficient sanction, especially given the mailing address
problems and the other circumstances of this case. In addition, the District Court
incorrectly stated that it dismissed this case twice for failure to provide directions and
forms for service. It is clear that there was only one prior dismissal on such grounds.

                                              6
(3d Cir. 1992) (indicating that dismissal for failure to prosecute was with prejudice).

Furthermore, there was no analysis whatsoever of the underlying merits, with the District

Court simply stating that the sixth factor would be weighed neither in favor nor against

Williams. Nevertheless, Williams’s various claims do not appear to be completely

lacking in any merit, at least for purposes of the Poulis inquiry.

       Admittedly, Williams bore personal responsibility for the conduct of his pro se

case, and he also demonstrated “a protracted history of dilatoriness.” (Report &

Recommendation at 5.) We also emphasize that Williams still has an obligation to

comply with court orders and to submit the documents necessary for service of process.

Nevertheless, most of the Poulis factors, together with the problems with his mailing

address, weighed heavily against the drastic sanction of dismissal. In light of the

established presumption that “doubts should be resolved in favor of reaching a decision

on the merits,” Scarborough v. Eubanks, 747 F.2d 871, 878 (3d Cir. 1984) (citation

omitted), we must conclude it was an abuse of discretion for the District Court to dismiss

for failure to prosecute.4

                                             III.

       For the foregoing reasons, we will vacate the judgment of the District Court and

remand for further proceedings.



   4
     We, however, will deny the unsupported requests in Williams’s informal brief for
the case to be remanded to a different District Judge and for an order directing the District
Court to appoint counsel.

                                              7